           Case
            Case1:21-cv-00325-DLC
                 1:21-cv-00325-DLC Document
                                    Document38-1
                                             40 Filed
                                                 Filed07/29/21
                                                       07/28/21 Page
                                                                 Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 WINFRED WAIRIMU WAMAI, et al.,                           Case No. 21-cv-325-DLC
                              Plaintiffs,

                       -v.-

 INDUSTRIAL BANK OF KOREA,

                              Defendant.



                                   STIPULATION AND ORDER

       This stipulation is made by and between Plaintiffs Winfred Wairimu Wamai, et al.

(“Plaintiffs), and Defendant Industrial Bank of Korea (“IBK”) (collectively, “the Parties”).

       WHEREAS, Plaintiffs filed this action on January 14, 2021 (ECF No. 1);

       WHEREAS, IBK moved to dismiss the Complaint on the grounds of forum non

conveniens on April 13, 2021 (ECF No. 18), and the motion became fully submitted on June 3,

2021 (ECF No. 21);

       WHEREAS, on July 14, 2021, the Court granted IBK’s motion and conditionally

dismissed this action on the grounds of forum non conveniens (ECF No. 36) (“Opinion &

Order”);

       WHEREAS, in opposing IBK’s motion to dismiss, Plaintiffs contended (and continue to

contend) that Korea is not an adequate alternative forum and reserve all rights with respect to the

Court’s ruling and any subsequent judgment, including their rights to appeal;

       WHEREAS, IBK contended (and continues to contend) that Korea is an adequate

alternative forum, and the Court found that the action may be litigated in Korea;

                                                 1
ny-2183820
        Case
         Case1:21-cv-00325-DLC
              1:21-cv-00325-DLC Document
                                 Document38-1
                                          40 Filed
                                              Filed07/29/21
                                                    07/28/21 Page
                                                              Page22ofof44




       WHEREAS, the Court “condition[ed] dismissal of this action on a stipulation to accept

service in Korea” (Opinion & Order at 16);

       WHEREAS, the Court recognized that IBK “has represented to the Court that it will

waive all statute of limitations defenses it could assert in Korea, and the Court [would] condition

dismissal on such a waiver” (Opinion & Order at 19);

       WHEREAS, the Court ordered that “[t]he parties shall submit an agreement to litigate in

Korea, which shall include a commitment by IBK to accept service in Korea and waive any

jurisdictional or statute of limitations defense” (Opinion & Order at 23);

       WHEREAS, the Court ordered that “[t]he parties shall file an agreement to litigate in

Korea, containing the aforementioned terms, by July 28, 2021” (Opinion & Order at 23);

       NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED by the Parties that:

             1. IBK agrees to accept service in Korea in connection with Plaintiffs’ action;

             2. IBK submits to the jurisdiction of Seoul Central District Court, or any other

                proper Korean court for purposes of the Plaintiffs’ action;

             3. IBK agrees not to make any filing or statement in any Korean judicial proceeding

                in which it argues that the Korean judiciary should not recognize Plaintiffs’

                judgments against the Islamic Republic of Iran (“Iran”) as valid and enforceable

                in Korean courts;

             4. IBK agrees not to make any filing or statement in any Korean judicial proceeding

                in which it argues that Plaintiffs’ exercise of creditor’s right of revocation,

                damage claim arising from tort, or creditor’s subrogation right against IBK under

                Korean law is dependent upon a finding by Korean courts that Plaintiffs’

                judgments against Iran are valid and enforceable in Korea;



                                                   2
ny-2183820
        Case
         Case1:21-cv-00325-DLC
              1:21-cv-00325-DLC Document
                                 Document38-1
                                          40 Filed
                                              Filed07/29/21
                                                    07/28/21 Page
                                                              Page33ofof44




             5. While IBK reserves the right to assert statute of limitations defenses in courts

                outside of Korea, IBK will not raise objections in any Korean court for the

                purposes of the Plaintiffs’ action based on any statute of limitations so long as

                Plaintiffs file a complaint within the later of (a) six months from the issuance of

                the mandate in any appeal initiated by Plaintiffs in this action or (b) nine months

                from the date the Court enters its judgment;

             6. This stipulation is entered into without prejudice to or waiver of Plaintiffs’ rights

                to appeal.




  So ordered.
  Dated: July 29, 2021




                                                   3
ny-2183820
        Case
         Case1:21-cv-00325-DLC
              1:21-cv-00325-DLC Document
                                 Document38-1
                                          40 Filed
                                              Filed07/29/21
                                                    07/28/21 Page
                                                              Page44ofof44




Dated: July 28, 2021
       New York, New York

By: /s/ Michael J. Miller                           By: /s/ Carl H. Loewenson, Jr.
    Michael J. Miller, Esq. (pro hac vice)              Carl H. Loewenson, Jr.
    Kyung Jae Han, Esq.                                 J. Alexander Lawrence
    Jeffrey Travers, Esq. (pro hac vice)                MORRISON & FOERSTER LLP
    THE MILLER FIRM, LLC                                250 West 55th Street
    108 Railroad Avenue                                 New York, NY 10019-9601
    Orange, VA 22960                                    Telephone: (212) 468-8000
    Telephone: (540) 672-4224                           CLoewenson@mofo.com
    emaggio@millerfirmllc.com                           ALawrence@mofo.com
    mmiller@millerfirmllc.com
                                                       Attorneys for Defendant
     Gavriel Mairone, Esq.                             Industrial Bank of Korea
     Adora Sauer, Esq. (pro hac vice to be filed)
     MM~LAW, LLC
     980 North Michigan Avenue, Suite 1400
     Chicago, IL 60611
     Telephone: (312) 253-7444
     Fax: (888) 966-0262
     CTlaw@mm-law.com
     Adora@mm-law.com

     Steven W. Pelak, Esq. (pro hac vice to be
     filed)
     Gwen S. Green, Esq. (pro hac vice to be
     filed)
     Michael O’Leary, Esq.
     HOLLAND & HART, LLP
     901 K Street, N.W., 8th Floor Washington,
     D.C. 20001
     Telephone: (202) 654-6929
     SWPelak@hollandhart.com
     GSGreen@hollandhart.com
     MJOLeary@hollandhart.com

     Allen L. Rothenberg, Esq.
     Harry Rothenberg, Esq.
     THE ROTHENBERG LAW FIRM, LLP
     1420 Walnut Street
     Philadelphia, PA 19102
     Telephone: 800-624-8888
     allen@injurylawyer.com
     harry@injurylawyer.com

     Attorneys for Plaintiffs

                                               4
ny-2183820
